Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 1 of 34




            EXHIBIT 6
     Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 2 of 34




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS




VLSI TECHNOLOGY LLC,

                Plaintiff,                   Civil Action No.: 19-cv-00977-ADA

     v.

INTEL CORPORATION,

                Defendant.



                DECLARATION OF DR. ALYSSA B. APSEL
 IN SUPPORT OF INTEL CORPORATION’S OPENING CLAIM CONSTRUCTION
                             BRIEF
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 3 of 34




I.     INTRODUCTION AND QUALIFICATIONS

       1.       I have been retained by counsel for Intel as an expert consultant in this litigation,

and I offer this declaration to provide the Court with an overview of the technology described in

U.S. Patent No. 6,366,522 (“’522 patent”) and U.S. Patent No. 7,292,485 (“’485 patent”), and to

provide my opinions regarding how a person of ordinary skill in the art would understand the

following claim terms:

       2.       ’522 Patent

               “regulate [regulating] at least one supply from a power source and an inductance”

                (all claims)

                ’485 Patent

               “a capacitance structure”

               “precharging means for precharging the capacitance structure to a predetermined
                voltage prior to a write operation for the second line of memory cells” (claim 17)
               “first coupling means for coupling the power supply terminal to the first power
                supply line during the write operation for the second line of memory cells” (claim
                17)

               “second coupling means for coupling the second supply line to the first capacitance
                structure during the write operation for the second line of memory cells” (claim 17)

               “decoupling means for decoupling the first power supply line from the second line
                of memory cells during the write operation for the second line of memory cells”
                (claim 17)

       3.       I received a Ph.D. in Electrical and Computer Engineering from Johns Hopkins

University in 2002 and an M.S. from the California Institute of Technology in 1996. I received

my B.S. in Electrical Engineering from Swarthmore College in 1995.

       4.       I am currently the Director of Electrical and Computer Engineering at Cornell

University. I was also a co-founder of Alphawave, a start-up designing IP cores for high

performance IO and low power RF. The focus of my research is power aware mixed signal


                                                  1
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 4 of 34




electronics. I have taught undergraduate electronics and circuit design for more than 15 years. I

have broad expertise in integrated circuit design including design of integrated power regulators.

I have published three papers directly on innovations in power regulator design in top conferences

and journals and have worked on design of several others power regulators as components of RF

and mixed signal systems. I am also currently working on advanced memory technologies as an

alternative technology to SRAM and have two accepted papers on innovations related to the use

of spintronics as a non-volatile on-chip solution. This research involves designing baseline SRAM

arrays for benchmarking. I am also active in my professional society and currently a Distinguished

Lecturer of the IEEE Circuits and Systems society and am Deputy Editor of Circuits and Systems

magazine.

       5.      My C.V. is attached hereto as Exhibit A.

II.    LEGAL STANDARDS

       6.      I am not an attorney. For the purposes of this declaration, I have been informed

about certain aspects of the law that are relevant to my opinions. My understanding of the law is

as follow.

       7.      I have been informed and understand that the terms of a patent are generally given

their ordinary and customary meaning, which is the meaning that the term would have to a person

of ordinary skill in the art at the time of the claimed invention, which is the time at which the

application for the patent was filed.

       8.      I have been informed and understand that a claim term should be construed in the

context of the claim as a whole. I also understand that the specification of the patent is relevant to

a claim term’s meaning and that a claim term must be read in light of the specification.

       9.      I have been informed and understand that a patent specification may provide a

special definition for a claim term by the patentee that is not the same as the meaning it would


                                                  2
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 5 of 34




otherwise have. When that is the case, the inventor’s lexicography controls the claim term’s

meaning. In other cases, the specification may contain an intentional disclaimer or disavowal of

claim scope by the inventor. When that is the case, the inventor’s dictation of the claim scope, as

reflected in the specification, controls the meaning of the claim term. I understand that when a

patentee describes the features of the “present invention,” that description may limit the scope of

the invention.

       10.       I have been informed and understand that a patent’s file history, including any

reexamination history, may also be relevant to the meaning of a patent’s claims, as the file history

can reveal evidence of how the U.S. Patent and Trademark Office and the applicant understood

the patent and the meaning of patent’s terms.

       11.       I have been informed and understand that the claim language, specification, and

prosecution history are referred to as “intrinsic evidence.”

       12.       I have been informed and understand that when a patentee unequivocally and

unambiguously disavows a certain meaning to obtain a patent during prosecution or reexamination,

the doctrine of prosecution history disclaimer narrows the meaning of the claim consistent with

the scope of the claim surrendered.

       13.       I have been informed and understand that a patent claim is indefinite if the claim,

specification, and file history, would fail to inform, with reasonable certainty, the scope of the

claimed invention to those skilled in the art.

       14.       I have been informed and understand that the terms in the claims of patents are

required by statute to be definite. While terms do not need to be defined with mathematical

precision, I have been informed and understand that the terms of a claim must inform one of

ordinary skill in the art about the scope of the terms and the scope of the invention with reasonable




                                                  3
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 6 of 34




certainty. I have been informed and understand that a term is indefinite if it does not provide one

of ordinary skill in the art with reasonable certainty about the scope of the term. I further

understand that the specification and prosecution history can be used to determine whether a claim

term is definite because the specification and prosecution history can inform the meaning and

scope of a term.

       15.     I have been informed and understand that, where a claim limitation expresses a

means or step for performing a specified function without the recital of structure, material, or acts

in support thereof, the limitation shall be construed to cover the corresponding structure, material,

or acts described in the specification or equivalents thereof, and this is known as a “means-plus-

function” limitation. I have been informed and understand that if the specification contains no

corresponding structure that is clearly linked to and capable of performing the function recited by

the means-plus-function limitation, then the claim is indefinite.

       16.     I have been informed and understand that patents contain both “independent” and

“dependent” claims. I have been informed and understand that a dependent claim includes the

features of one or more other claims and should be construed as including all the limitations

contained in the claim to which it refers.

III.   ’522 PATENT

       A.      Technology Background

       17.     A “voltage regulator” is a component that is designed to maintain a constant

controlled voltage in the presence of a changing output “load.” It receives an input voltage1 at one

level and uses regulating circuitry to generate an output voltage at a different level. For example,



1
 “Voltage” is the measure of electric potential between two points in a circuit, which is
analogous to water pressure in a pipe.



                                                 4
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 7 of 34




a voltage regulator can receive a 5 volt input voltage from the power source (such as a battery),

and output a different regulated voltage, such as 2 volts.

        18.     A common type of voltage regulator, known long before the ’522 patent, is a

switching regulator. A switching regulator uses a switching device (often implemented using

transistors), that alternately connects and disconnects the output to an input power source at a given

rate to ultimately provide a regulated voltage at a desired voltage level. A switching regulator that

outputs a voltage higher than the input voltage is called a “boost regulator” or “boost converter,”

while a voltage regulator that outputs a voltage lower than the input voltage is called a “buck

regulator” or a “buck converter.” See, e.g., DX-18 [Erickson] at 53-56. A buck converter is

sometimes also referred to as a “down converter.”

        19.     Both boost and buck regulators utilize an “inductor,” which is a basic circuit

component used in switching regulators (among many other circuits). In general, when electrical

current flows through an inductor, the inductor stores energy in the form of a magnetic field, which

is referred to as its “inductance.”

        20.     While both boost and buck regulators use inductance, they do so in different ways

and for different purposes. A buck regulator uses an inductance at the output of the regulator (as

indicated by the symbol highlighted in red):




                                                  5
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 8 of 34




DX-18 [Erickson] at 55, Fig. 4 (annotations added).

       21.     In the buck regulator shown above, the power source is highlighted in green. For

example, the power source can be a battery that provides two volts. The regulating circuitry is

highlighted in blue. In the buck regulator shown above, the regulating circuitry consists of a single

switch and a diode that acts like a switch (although two or more switches may be used in other

implementations). The transistor switch will repeatedly open and close at a determined rate. This

causes the left side of the inductor to alternate between the input voltage (when the switch is closed

and conducting) and a low voltage (when the switch is open). The changing voltage results in a

current through the inductor that alternatively increases and decreases each cycle to match the load

at a desired output voltage. The inductor, often in combination with a capacitor, “smooths” out

this output voltage to a steady voltage. In other words, in the case of a buck regulator, the inductor

stores energy and delivers this to the load to “smooth out” the chopped voltage waveform to a

steady voltage level (such as 1 volt).

       22.     On the other hand, a boost regulator uses an inductance as part of the input to the

regulating circuitry, as shown below.




DX-18 [Erickson] at 55, Fig. 4 (annotations added).




                                                  6
        Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 9 of 34




       23.     In the boost regulator shown above, the inductor (in red) is connected to the power

source (in green), and is thus located between the power source and the regulating switch and diode

(in blue). In other words, in case of a boost regulator, the inductor is positioned on the opposite

side of the regulating circuity as compared to a buck regulator.

       24.     The purpose of the inductor in a boost regulator is also different from a buck

regulator. In a boost regulator, the inductor functions to add energy to the system so that the output

voltage will be higher than the input voltage. When the regulating switch is closed, a current will

flow through the inductor to ground, thereby building up energy in a magnetic field in the inductor.

When the regulating switch opens, some of that extra built-up energy in the inductor will be

combined with the energy from the input voltage and transferred to the output of the circuit. By

repeating this cycle, the output voltage will end up being at a “boosted,” or higher, output voltage

(for example, three volts). Thus, unlike a buck regulator, the inductance in a boost regulator is

connected to the power source and positioned between the power source and regulating circuitry.

       B.      Level of Ordinary Skill In The Art

       25.     Based on my review of the ’522 patent, the ’522 patent describes a power

management approach for integrated circuits by controlling voltage and clock frequency based on

processor need. DX-1 [’522 patent] at 1:45-48. Based on my review of the patent and my

familiarity with the technology described in the patent, a person of ordinary skill in the art at the

time of the alleged invention of the ’522 patent would have had at least (1) an undergraduate degree

in electrical engineering (or an equivalent subject), together with three years of post-graduate

experience designing power management circuits; or (2) a master’s degree in electrical engineering

(or equivalent subject) together with two years of post-graduate experience designing power

management circuits. This description is approximate, and a higher level of education or skill




                                                  7
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 10 of 34




might make up for less experience, and vice-versa. I was as at least a person of ordinary skill in

the art as of November 20, 2000.

       C.      OVERVIEW OF THE ’522 PATENT

               1.      Background

       26.     The ’522 patent issued on April 2, 2002, from an application filed on November

20, 2000. The ’522 patent is generally directed to controlling power consumption in an integrated

circuit. See, e.g., DX-1 [’522 patent], Abstract (“A method and apparatus for controlling power

consumption of an integrated circuit . . . ”).

               2.      Stated Problem

       27.     According to the ’522 patent, the purported problem in the prior art was that

microprocessors could only provide a fixed supply voltage and system clock frequency, which

resulted in wasted power when not executing demanding software applications. Specifically, the

patent explains that microprocessors handle a variety of software applications, some of which that

“push the processing engine to its processing speed limits” while “most applications do not.” Id.

at 1:33-35. “However, the processing engine must be designed to support the highest processing

requirements” and “needs to have a supply voltage and system clock to handle the most taxing

applications.” Id. at 1:35-37. According to the patent, microprocessors would have to maintain

the voltage and system clock settings to support the most demanding applications, even when

executing less taxing applications. Id. at 1:39-44. The patent states that “[a] need exists for a

method and apparatus that adjust the system clock and/or the supply voltage based on the

processing capabilities of the integrated circuit and the application being performed to conserve

power.” Id. at 1:45-48.




                                                 8
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 11 of 34




               3.     Summary of the Alleged Invention

       28.     The ’522 patent’s alleged solution is to dynamically adjust the voltage and clock

frequency “based on the processing capabilities of the integrated circuit and the application being

performed to conserve power.” Id. at 1:45-48. Claim 1 recites:

               1. A power efficient integrated circuit comprising:

                      [a] phase lock loop operably coupled to receive a reference clock and to

                      produce therefrom a system clock based on a system clock control signal;

                      [b] on-chip power supply control module operably coupled to regulate at

                      least one supply from a power source and an inductance based on a power

                      supply control signal;

                      [c] memory operably coupled to store at least one application; and

                      [d] computational engine operably coupled to produce the system clock

                      control signal and the power supply control signal based on a processing

                      transfer characteristic of the computation engine and processing

                      requirements associated with processing at least a portion of the at least

                      one application.

       29.     As shown above, limitation [b] of claim 1 recites an “on-chip power supply control

operably coupled to regulate at least one supply from a power source and an inductance based on

a power supply control signal,” which includes the disputed term discussed below.

       D.      Disputed term: “regulate [regulating] at least one supply from a power
               source and an inductance” (all claims)

       30.     I understand that Intel has proposed that this term be construed to mean “regulate

[regulating] at least one supply from an inductance connected to a power source, where the




                                                9
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 12 of 34




inductance is positioned between the power source and the regulating circuitry,” and that VLSI

has proposed that this term be construed to have its “plain and ordinary meaning.”

       31.     As I explain below, Intel’s proposed construction is supported by the patentee’s

statements made to the Patent Office during reexamination. VLSI’s proposed construction, which

does not provide any definition beyond “plain and ordinary meaning,” does not take into account

the patentee’s statements during reexamination.

       32.     During reexamination, the examiner rejected claim 1, which included the term in

dispute, in view of eight prior references, each of which disclosed a “buck converter” or “down

converter.” In particular, the examiner found that the buck converters disclosed in Dancy, Min,

Wei, Goodman, Burd I, Burd II, Gutnik I, and Gutnik II satisfied the “inductance limitation” of

claim 1 because they are all “directed to the concept of using an inductance-based regulator.” DX-

10 [5/6/2008 Rejection] at 55-58.

       33.     In response to these rejections, the patentee explained that “claim 1 recites ‘A

power efficient integrated circuit comprising . . . on-chip power supply control module operably

coupled to regulate at least one supply from a power source and an inductance based on a power

supply control signal (emphasis added).’” DX-11 [7/16/2008 Reply] at 16 (emphasis in original).

The patentee then explained, in reference to Figure 1 of the ’522 patent, that “[t]his limitation is

supported in the ’522 patent by, inter alia, on-chip power supply 20, which regulates supply 58

from power source 62 (e.g. a battery) and inductance 60[.]” Id. at 16 (emphasis in original). Figure

1 of the ’522, reproduced in annotated form below, shows a typical boost regulator configuration:




                                                10
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 13 of 34




Id., ’522 Fig. 1 (annotations added). As shown above, Figure 1 shows a boost regulator where the

inductance (in red) is connected to the power source (in green), and is positioned between the

power source and the regulating circuitry (in blue).

       34.     To contrast Figure 1 of the ’522 patent from Dancy, the patentee reproduced Figure

10 from Dancy and explained that “Dancy’s regulator (‘Down Converter’), however, does not

regulate at least one supply (Vout) ‘from a power source and an inductance’ because the power

supply control signal operates switches S1 and S2 from the power source (Vin) alone, not from

the power source and the inductance as recited in claim 1[.]” DX-11 [7/17/2008 Reply] at 16.




                                                11
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 14 of 34




Id., Dancy Figure 10 (annotations added).

       35.      As shown above, Dancy Figure 10 shows a “Standard Down Converter,” which is

synonymous with a buck converter. A person of ordinary skill at the time of the application would

understand that Dancy Figure 10 has the characteristics of a typical buck converter, where the

inductance (in red) is positioned after the regulating circuitry (in blue). As explained by the

patentee, “switches S1 and S2” in Dancy’s buck converter regulate “from the power source (Vin)

alone,” instead of regulating from both a power source and an inductance, which would be the

case in a boost converter, where the inductance is connected to the power source and positioned

between the power source and the regulating circuitry (as shown, for example, in Figure 1 of the

’522 patent).

       36.      Next, the patentee distinguished Min on the same basis. Specifically, the patentee

reproduced Figure 3 of Min and explained that “claim 1 recites ‘A power efficient integrated circuit

comprising . . . on-chip power supply control module operably coupled to regulate at least one

supply from a power source and an inductance based on a power supply control signal (emphasis

added).’ Min’s inductance is not connected to a power source and Min does not disclose regulating

Vout ‘from a power source and an inductance’[.]” Id. at 22-23 (emphasis in original).




                                                12
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 15 of 34




Id. at 23, Min Figure 3 (annotations added).

       37.     As shown above, Min Figure 3 shows a “[s]implified schematic for the buck

regulator.” Id. at 23, Min Figure 3. A person of ordinary skill at the time of the application would

understand that Min Figure 3 has the characteristics of a typical buck converter, where the

inductance (in red) is positioned after the regulating circuitry (in blue). As explained by the

patentee, “Min’s inductance is not connected to a power source.” Id. at 22-23. In contrast, in a

boost converter, the inductance is connected to the power source and thus positioned between the

power source and the regulating circuitry (as shown, for example, in Figure 1 of the ’522 patent).

       38.     Next, the patentee distinguished Wei on the same basis. Specifically, the patentee

reproduced Figure 1 of Wei and explained that “claim 1 recites ‘A power efficient integrated circuit

comprising . . . on-chip power supply control module operably coupled to regulate at least one

supply from a power source and an inductance based on a power supply control signal (emphasis

added).’ Wei’s inductance is not connected to a power source and Wei does not disclose regulating

CVdd ‘from a power source and an inductance’[.]” Id. at 25-26 (emphasis in original).




                                                13
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 16 of 34




Id. at 26, Wei Figure 1 (annotations added).

       39.     As shown above, Wei Figure 1 shows a “Buck Converter.” A person of ordinary

skill in the art at the time of the application would understand that Wei Figure 1 has the

characteristics of a typical buck converter, where the inductance (in red) is positioned after the

regulating circuitry (in blue). As explained by the patentee, “Wei’s inductance is not connected to

a power source.” Id. at 25-26. In contrast, in a boost converter, the inductance is connected to the

power source and thus positioned between the power source and the regulating circuitry (as shown,

for example, in Figure 1 of the ’522 patent).

       40.     Next, the patentee distinguished Goodman on the same basis. Specifically, the

patentee reproduced Figure 2 of Goodman and explained that “claim 1 recites ‘A power efficient

integrated circuit comprising . . . on-chip power supply control module operably coupled to

regulate at least one supply from a power source and an inductance based on a power supply

control signal (emphasis added).’ Goodman’s ‘external LC filter’ is not connected to a power

source and Goodman does not disclose regulating VDD/VA/D ‘from a power source and an

inductance’ . . . Goodman’s DC/DC converter in fact uses the external LC filter in a synchronous

buck configuration.” Id. at 29 (emphasis in original).



                                                14
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 17 of 34




Id. at 26, Goodman Figure 2 (annotations added).

       41.     As explained by the patentee, Goodman Figure 2 shows a “synchronous buck

configuration.” Id. at 29. A person of ordinary skill at the time of the application would understand

that Goodman Figure 2 has the characteristics of a typical buck converter, where the inductance

(in red) is positioned after the regulating circuitry (in blue). As explained by the patentee,

“Goodman’s ‘external LC filter’ is not connected to a power source.” Id. at 29. A buck converter

often uses an LC filter (which comprises an inductor L and a capacitor C) at the output of the

regulating circuitry to smooth out the output voltage. In contrast, in a boost converter, the

inductance is connected to the power source at the input to the regulating circuitry, and thus

positioned between the power source and the regulating circuitry (as shown, for example, in Figure

1 of the ’522 patent).

       42.     Next, the patentee distinguished Burd I on the same basis. Specifically, the patentee

reproduced Figure 17.4.2 of Burd I and explained that “claim 1 recites ‘A power efficient

integrated circuit comprising . . . on-chip power supply control module operably coupled to

regulate at least one supply from a power source and an inductance based on a power supply




                                                 15
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 18 of 34




control signal (emphasis added).’ Burd I’s DC/DC converter is implemented with a regulator and

an external inductor and capacitor, and Burd I not disclose regulating VDD ‘from a power source

and an inductance’ . . . Burd I’s DC/DC converter in fact uses the external LC filter in a

synchronous buck configuration.” Id. at 32 (emphasis in original).




Id. at 32, Burd I Figure 17.4.2 (annotations added).

       43.     As explained by the patentee, Burd I Figure 17.4.2 shows a “synchronous buck

configuration.” Id. at 32. A person of ordinary skill at the time of the application would understand

that Burd I Figure 17.4.2 has the characteristics of a typical buck converter, where the inductance

(in red) is positioned after the regulating circuitry (in blue). As explained by the patentee, Burd I

uses an “external LC filter in a synchronous buck configuration.” Id. at 32. A buck converter

often uses an LC filter (which comprises an inductor L and capacitor C) at the output of the

regulating circuitry to smooth out the output voltage. In contrast, in a boost converter, the

inductance is connected to the power source at the input to the regulating circuitry, and thus


                                                 16
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 19 of 34




positioned between the power source and the regulating circuitry (as shown, for example, in Figure

1 of the ’522 patent).

       44.     Next, the patentee distinguished Burd II on the same basis. Specifically, the

patentee reproduced Figure 7 of Burd II and explained that “claim 1 recites ‘A power efficient

integrated circuit comprising . . . on-chip power supply control module operably coupled to

regulate at least one supply from a power source and an inductance based on a power supply

control signal (emphasis added).’ The DC/DC converter of Burd II is implemented with a regulator

and an external inductor and capacitor, and Burd II not disclose regulating VDD ‘from a power

source and an inductance’ . . . Burd II’s DC/DC converter in fact uses the external LC filter in a

synchronous buck configuration.” Id. at 35-36 (emphasis in original).




Id. at 36, Burd II Figure 7 (annotations added).

       45.     As explained by the patentee, Burd II Figure 7 shows a “synchronous buck

configuration.” Id. at 36. A person of ordinary skill at the time of the application would understand

that Burd II Figure 7 has the characteristics of a typical buck converter, where the inductance (in


                                                   17
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 20 of 34




red) is positioned after the regulating circuitry (in blue). As explained by the patentee, Burd I uses

an “external LC filter in a synchronous buck configuration.” Id. at 36. A buck converter often

uses an LC filter (which comprises an inductor L and capacitor C) at the output of the regulating

circuitry to smooth out the output voltage. In contrast, in a boost converter, the inductance is

connected to the power source at the input of the regulating circuitry, and thus positioned between

the power source and the regulating circuitry (as shown, for example, in Figure 1 of the ’522

patent).

       46.     Next, the patentee distinguished Gutnik I on the same basis. Specifically, the

patentee reproduced Figure 8 of Gutnik I and explained that “claim 1 recites ‘A power efficient

integrated circuit comprising . . . on-chip power supply control module operably coupled to

regulate at least one supply from a power source and an inductance based on a power supply

control signal (emphasis added).’ Gutnik I discloses a buck converter using an inductor and

capacitor, and Gutnik I does not disclose regulating Vout ‘from a power source and an

inductance’[.]” Id. at 39 (emphasis in original).




Id. at 39, Gutnik I Figure 8 (annotations added).



                                                 18
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 21 of 34




       47.     As explained by the patentee, Gutnik I Figure 8 shows “a buck converter using an

inductor and capacitor.” Id. at 39. A person of ordinary skill at the time of the application would

understand that Gutnik I Figure 8 has the characteristics of a typical buck converter, where the

inductance (in red) is positioned after the regulating circuitry (in blue). In contrast, in a boost

converter, the inductance is connected to the power source and thus positioned between the power

source and the regulating circuitry (as shown, for example, in Figure 1 of the ’522 patent).

       48.     Finally, the patentee distinguished Gutnik II on the same basis. Specifically, the

patentee reproduced Figure 6 of Gutnik II and explained that “claim 1 recites ‘A power efficient

integrated circuit comprising . . . on-chip power supply control module operably coupled to

regulate at least one supply from a power source and an inductance based on a power supply

control signal (emphasis added).’ The DC/DC converter of Gutnik II is implemented with a PWM

controller, driver, and an inductor and capacitor, and Gutnik II does not disclose regulating Vout

‘from a power source and an inductance’ . . . Gutnik II’s DC/DC converter uses the LC filter in a

buck configuration, but doesn’t regulate a supply voltage ‘from an inductance and a power

source.’” Id. at 42-43 (emphasis in original).




Id. at 43, Gutnik II Figure 6 (annotations added).

       49.     As explained by the patentee, Gutnik II Figure 6 shows a “buck configuration.” Id.

at 43. A person of ordinary skill at the time of the application would understand that Gutnik II


                                                 19
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 22 of 34




Figure 6 has the characteristics of a typical buck converter, where the inductance (in red) is

positioned after the regulating circuitry (in blue). As explained by the patentee, Gutnik II uses

“the LC filter in a buck configuration, but doesn’t regulate supply voltage ‘from an inductance and

a power source.’” Id. at 43. A buck converter uses an LC filter (which comprises an inductor L

and capacitor C) at the output of the regulating circuitry to smooth out the output voltage. In

contrast, in a boost converter, the inductance is connected to the power source and the input of the

regulating circuitry, and thus positioned between the power source and the regulating circuitry (as

shown, for example, in Figure 1 of the ’522 patent).

        50.    In view of the repeated arguments by the patentee to distinguish each of the buck

regulator references discussed above, the patentee unmistakably made clear that the term

“regulating from a power source and an inductance” requires the inductance to be in a specific

position that is a characteristic of boost regulators, and not buck regulators. Specifically, through

the repeated statements and figures from the prior art, the patentee unmistakably made clear that

the claim term requires that the inductance be connected to the power supply, and that the

inductance is therefore positioned between the power source and the regulating circuitry.

        51.    VLSI’s proposed construction is simply “plain and ordinary meaning,” which does

not capture the requirements that the patentee set forth during reexamination—that the inductance

be connected to a power source and be positioned between the power source and regulating

circuitry.

        52.    Accordingly, a person of ordinary skill in the art at the time of the application would

understand, from reading the reexamination history, that the term “regulate [regulating] at least

one supply from a power source and an inductance” means “regulate [regulating] at least one




                                                 20
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 23 of 34




supply from an inductance connected to a power source, where the inductance is positioned

between the power source and the regulating circuitry.”

IV.    ’485 PATENT

       A.      Technology Background

       53.     SRAM (“Static Random Access Memory”) is a form of computer memory that

retains data as long as it is powered. It is “static” because the data does not have to be refreshed

at periodic time intervals, and it is “random access memory” because any address within the

memory can be written to or read from. In order to store data in an SRAM cell, a voltage supply

must be applied to the cell.

       54.     SRAM is typically structured as an array of memory cells. An array typically

includes “lines” of memory cells. Each line consists of multiple memory cells, and each cell can

hold one bit of data. A line of memory cells also includes switches, storage elements, conductors

and other circuitry that supply voltage to the memory cells and that control the process of writing

to and reading from the cells.

       55.     As the ’485 patent acknowledges, there is a trade-off in setting the level of the

voltage applied to an SRAM cell. A higher voltage improves the cell’s stability, making it less

likely to lose stored data. However, a higher voltage also makes it harder to write new data to the

cell. Techniques for resolving this tension were well known prior to the ’485 patent. One such

technique is known as “write assist,” in which a “write assist circuit” temporarily lowers the

voltage applied to memory cells during write operations and maintains a higher voltage when cells

are not being written to.

       B.      Level of Ordinary Skill In The Art

       56.     Based on my review of the ’485 patent, the ’485 patent describes a write-assist

technique for a memory array that lowers the voltage to memory cells being written to by charge


                                                21
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 24 of 34




sharing. DX-2 [’485 patent] at 2:6-23. Based on my review of the patent and my familiarity with

the technology described in the patent, a person of ordinary skill in the art at the time of the alleged

invention of the ’485 patent would have had at least (1) an undergraduate degree in electrical

engineering (or an equivalent subject), together with three years of post-graduate experience

designing memory circuits; or (2) a master’s degree in electrical engineering (or equivalent

subject) together with two years of post-graduate experience designing memory circuits. This

description is approximate, and a higher level of education or skill might make up for less

experience, and vice-versa. I was as at least a person of ordinary skill in the art as of July 31, 2006.

       C.      OVERVIEW OF THE ’485 PATENT

               1.      Background

       57.     The ’485 patent issued on November 6, 2007, from an application filed on July 31,

2006. The ’485 patent is generally directed to a write-assist technique for a memory array that

lowers the voltage to memory cells being written to by charge sharing with a “capacitance

structure” including “dummy” memory cells. See, e.g., id. at 2:6-23.

       58.     During read operations, the memory cells are coupled to a power supply voltage

that provides charge to the memory cells. Id. at 4:24-28, 6:7-10. During write operations, a line

of memory cells being written to is decoupled from the power supply voltage and coupled instead

to a line of dummy cells. Id. at 4:33-39, 6:16-22. Virtually all electrical components, including

the line of memory cells being written to and the line of dummy cells, can store electrical charge.

The ability to store charge is known as capacitance. When the memory cells are coupled to the

dummy cells, the charge in the memory cells is distributed across the combined structure, lowering

the voltage at the memory cells. Id. at 2:14-19, 4:39-44, 6:22-27.         The amount by which the

voltage is lowered depends on the relative capacitances of the memory cells and the dummy cells.




                                                  22
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 25 of 34




               2.     Stated Problem

       59.     The ’485 patent recognized – as was well known in the art – that “improving

stability [of a memory cell] comes at the expense of lower write performance.” Id. at 1:37-38.

The patent states that “there is a need for a SRAM having improved cell stability while also having

improved write margins.” Id. at 1:42-43.

               3.     Summary of the Alleged Invention

       60.     The ’485 patent’s alleged solution is a specific technique for lowering the voltage

to a line of memory cells by “charge sharing” with a line of “dummy cells.”

       61.     Claims 1, 12, and 17 recite:

               1. A memory circuit, comprising:

                      [a] a memory array comprising a first line of memory cells and a second
                      line of memory cells;

                      [b] a first power supply terminal;

                      [c] a first capacitance structure includes a plurality of dummy cells;

                      [d] a first power supply line coupled to the first line of memory cells;

                      [e] a second power supply line coupled to the second line of memory cells;
                      and

                      [f] a switching circuit that has transistors that, connected between the first
                      power supply terminal, the first power supply line, the second power
                      supply line and the first capacitance structure wherein when the second
                      line of memory cells is selected for writing, couple the first power supply
                      terminal to the first power supply line, decouple the first power supply
                      terminal from the second line of memory cells, and couple the second
                      power supply line to the first capacitance structure.

               12. A method, comprising:

                      [a] providing a memory comprising:

                              a memory array comprising a first line of memory cells and a
                              second line of memory cells;

                              a first power supply terminal;


                                                23
Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 26 of 34




                    a first capacitance structure includes a plurality of dummy cells;

                    a first power supply line coupled to the first line of memory cells;
                    and

                    a second power supply line coupled to the second line of memory
                    cells;

                    a switching circuit that has transistors that connected between the
                    first power supply terminal, the first power supply line, the second
                    power supply line and the first capacitance structure

             [b] selecting the second line of memory cells for writing;

             [c] coupling the first power supply terminal to the first power supply line;

             [d] decoupling the second line of memory cells from the first power
             supply terminal;

             [e] coupling charge from the second power supply line to the first
             capacitance structure; and

             [f] writing a memory cell in the second line of memory cells.

      17. A memory circuit, comprising:

             [a] a memory array comprising a first line of memory cells and a second
             line of memory cells;

             [b]a power supply terminal;

             [c] a capacitance structure;

             [d] a first power supply line coupled to the first line of memory cells;

             [e] a second power supply line coupled to the second line of memory cells;

             [f] precharging means for precharging the capacitance structure to a
             predetermined voltage prior to a write operation for the second line of
             memory cells;

             [g] first coupling means for coupling the power supply terminal to the first
             power supply line during the write operation for the second line of
             memory cells;

             [h] decoupling means for decoupling the first power supply line from the
             second line of memory cells during the write operation for the second line
             of memory cells; and



                                       24
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 27 of 34




                       [i] second coupling means for coupling the second supply line to the first
                       capacitance structure during the write operation for the second line of
                       memory cells.

       D.      Disputed Term: “a capacitance structure” (claims 1, 12, 17)

       62.     I understand that Intel has proposed that this term be construed as a means-plus-

function claim with a function of “providing capacitance” and a corresponding structure of:

                   (1) Dummy column 17 (comprised of dummy SRAM cells 30,
                   32, and 34 and dummy bitlines SBL and SBL*) and conductor
                   37, configured to be selectively coupled to one or more of the
                   dummy SRAM cells, as shown in Figure 2, and equivalents
                   thereof; or alternatively (2) dummy row 70 (comprised of
                   dummy SRAM cells 82, 84, and 86 and dummy wordline
                   SWL) and conductor 71, configured to be selectively coupled
                   to one or more dummy of the SRAM cells, as shown in Figure
                   3, and equivalents thereof

       63.     I further understand that VLSI has proposed that this term be construed as “plain

and ordinary meaning.”

       64.     It has been explained to me that if a claim term fails to recite sufficiently definite

structure or recites function without reciting sufficient structure for performing that function, it is

construed as a means-plus-function term. I further understand that, in determining the meaning of

a means-plus-function term, the court will first look at the function set forth in the claim and then

identify the corresponding structure in the patent specification that performs that function.

       65.     At the time of the ’485 patent’s filing and continuing through today, the term

“capacitance structure” would not connote a definite structure to a person of skill in the art.

Instead, a person of skill in the art would recognize the term as simply stating a function –

providing capacitance – without reciting any structure for performing that function. Because




                                                  25
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 28 of 34




virtually every integrated circuit component has some amount of capacitance (parasitic2 or

otherwise), and could therefore be used as the circuit element with which the line of memory cells

shares charge as described in the ’485 patent, a person of ordinary skill in the art would not

understand the term “capacitance structure” to recite a definite structure.

       66.      Likewise, neither the specification nor the prosecution history of the ’485 patent

attributes any particular meaning to this phrase. Therefore, a person of ordinary skill in the art

reading the claims of the ’485 patent at the time of the invention would not understand the term

“capacitance structure” to refer to any particular structure, but instead would understand a

“capacitance structure” to be any structure used for the function of providing capacitance.

       67.     The ’485 patent discloses two structures for providing capacitance, a dummy

column and a dummy row. Id. at 4:3-7, 4:39-55, 6:22-31. The ’485 patent further describes the

components that make up the disclosed dummy column and the dummy row. As shown in Figure

2, dummy column 17 is comprised of dummy SRAM cells 30, 32, and 34 and dummy bitlines SBL

and SBL*, along with conductor 37 configured to be selectively coupled to one or more of the

dummy SRAM cells. Id. at 3:59-65 (“Dummy column 17 … includes a pair of dummy bit lines

labeled ‘SBL’ and ‘SBL*.’ Dummy SRAM cells 30, 32 and 34 are coupled to the dummy bit lines

SBL and SBL* and are conventional SRAM cells …. Each of the dummy cells has a supply

terminal that can be coupled to a conductor 37.”).

       68.     As shown in Figure 3, dummy row 70 is comprised of dummy SRAM cells 82, 84,

and 86 and dummy wordline SWL, along with conductor 71 configured to be selectively coupled

to one or more dummy of the SRAM cells. Id. at 5:39-45 (“Dummy row 70 … includes a word



2
 “Parasitic capacitance” is the capacitance, often unintentional, that exists when charge is stored
due to the proximity of electronic components.



                                                 26
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 29 of 34




line labeled ‘SWL’ and all of the cells coupled to SWL. Dummy SRAM cells 82, 84, and 86 are

coupled to the dummy word line SWL and are conventional SRAM cells …. Each of the dummy

cells has a supply terminal that can be coupled to a conductor 71.”).

       E.      Disputed Term: “precharging means for precharging the capacitance
               structure to a predetermined voltage prior to a write operation for the
               second line of memory cells” (claim 17)

       69.     I understand that the parties agree that this term should be construed as a means-

plus-function term and agree that the function is “precharging the capacitance structure to a

predetermined voltage prior to a write operation for the second line of memory cells.” I understand

that the parties disagree, however, as to what structure in the specification of the ’485 patent is

linked to that function.

       70.     I understand that Intel has proposed that the corresponding structure is:

                  (1) voltage source VREF and transistor 36, coupled in series to
                  provide a reference voltage to one or more dummy cells
                  through conductor 37, as shown in Figure 2, and equivalents
                  thereof; or alternatively (2) voltage source VREF and transistor
                  90, coupled in series to provide a reference voltage to one or
                  more dummy cells through conductor 71, as shown in Figure
                  3, and equivalents thereof.

       71.     The specification clearly links each of the components identified by Intel to the

function of precharging, and each component is necessary for precharging. Precharging is the

process of setting the amount of charge in the capacitance structure to a predetermined voltage

level. The specification describes using a voltage source to provide a reference voltage (i.e., a

predetermined voltage). The specification further describes two structures for coupling the dummy

cells within the capacitance structure to this reference voltage, both accomplishing the coupling

through a transistor and conductor. As the ’485 patent explains, precharging occurs only when a

control signal “cause[s] transistor 36 to be conductive” so that the reference voltage is supplied to

the dummy cells. Id. at 4:7-8, 4:28-33.


                                                 27
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 30 of 34




       72.     Figure 2 shows the corresponding structure for dummy column 17. Voltage source

VREF and transistor 36 are coupled in series to provide a reference voltage to one or more dummy

cells through conductor 37. Id. at 4:7-14 (“The conductor 37 is coupled to receive a reference

voltage labeled ‘VREF’ via an N-channel transistor 36.”), 4:28-33 (“[P]rior to a write operation,

control signal WDSEL* is provided as a logic high voltage to cause transistor 36 to be conductive.

Reference voltage VREF is provided to the supply terminals of each of the memory cells 30, 32,

and 34 precharging the cells of dummy column 17 to VREF (ground).”); see also, e.g., id. at 4:3-7,

4:39-55, 6:22-31.

       73.     Figure 3 shows the corresponding structure for dummy row 70. Voltage source

VREF and transistor 90 are coupled in series to provide a reference voltage to one or more dummy

cells through conductor 71. See, e.g., id. at 5:61-64, 6:11-16 (comparable structure for dummy

row 70 in Fig. 3).

       74.     VLSI broadly asserts that the corresponding structure is “a conductor, or

equivalents thereof.”

       75.     A conductor is simply a circuit component through which charge can be

transmitted.

       76.     Although the specification discloses that certain specific conductors (conductors 37

and 71) play a role in precharging, they cannot perform precharging by themselves. Instead, they

merely serve as a conduit linking the dummy cells to the voltage source providing the reference

voltage.

       77.     Moreover, VLSI’s proposal does not limit the structure to conductor 37 or

conductor 71. The ’485 patent discusses a wide variety of different types of conductors including

many conductors that play no role in precharging the capacitance structure. These include, for




                                                28
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 31 of 34




example, conductor 35, conductor 39, conductor 67, and conductor 69. Id. at 3:39-40, 5:20-23,

Figs. 2, 3.

        F.     Disputed Term: “first coupling means for coupling the power supply
               terminal to the first power supply line during the write operation for the
               second line of memory cells”

        78.    I understand that the parties agree that this term should be construed as a means-

plus-function term and agree that the function is “coupling the power supply terminal to the first

power supply line during the write operation for the second line of memory cells.” I understand

that the parties disagree, however, as to what structure in the specification of the ’485 patent is

linked to that function.

        79.    I understand that Intel has proposed that the corresponding structure is:

                  (1) transistor 52 and clamping circuit 46, configured to couple
                  power supply voltage VDD and conductor 35, as shown in
                  Figure 2 (if the second line of memory cells is SRAM column
                  15), and equivalents thereof; or alternatively (2) transistor 96
                  and a clamping circuit, configured to couple power supply
                  voltage VDD and conductor 67, as shown in Figure 3 (if the
                  second line of memory cells is SRAM row 68), and
                  equivalents thereof

        80.    The specification clearly links each of the components identified in Intel’s

construction to the stated function. A person of ordinary skill in the art would understand, from

reading the ’485 patent that it discloses specific structures that couple the power supply terminal

to the first power supply line. Id. at 3:45-55, 4:33-39, 5:30-35, 5:35-40, 6:16-22, Figs. 2, 3.

        81.    Figure 2 shows the corresponding structure for a columns of memory cells. As

depicted in Figure 2 and described in the specification, transistor 52 and clamping circuit 46 are

coupled in parallel between the power supply voltage and the first power supply line. Id. at 3:45-

55. Both serve to couple the power supply voltage to the first power supply line, supplying the

first line of memory cells and limiting any voltage drop on the conductor to a predetermined level.



                                                 29
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 32 of 34




        82.     Figure 3 shows the corresponding structure for a row of memory cells. AS shown

in Figure 3 and described in the specification, both transistor 96 and a clamping circuit are coupled

in parallel between the power supply voltage and the first power supply line. Id. at 6:16-22. These

are the structures identified by Intel.

        83.     VLSI broadly asserts that the corresponding structure is a “switching circuit.” The

specification does not describe a structure for such a circuit.

        G.      Disputed Term: “second coupling means for coupling the second supply line
                to the first capacitance structure during the write operation for the second
                line of memory cells” (claim 17)

        84.     I understand that the parties agree that this term should be construed as a means-

plus-function term and agree that the function is “coupling the second supply line to the first

capacitance structure during the write operation for the second line of memory cells.” I understand

that the parties disagree, however, as to what structure in the specification of the ’485 patent is

linked to that function.

        85.     I understand that Intel has proposed that the corresponding structure is:

                   (1) Transistor 54, configured to couple conductor 39 to
                   conductor 37, as shown in Figure 2 (if the second line of memory
                   cells is SRAM column 15), and equivalents thereof; or
                   alternatively (2) transistor 94, configured to couple conductor 69
                   to conductor 71, as shown in Figure 3 (if the second line of
                   memory cells is SRAM row 68), and equivalents thereof

        86.     The specification clearly links each of the components identified by Intel to the

stated function. A person of ordinary skill in the art would understand, from reading the ’485

patent, that it discloses specific structures that couple the power supply terminal to the first power

supply line. Id. at 4:14-23, 4:33-39, 5:65-6:6, 6:16-22.

        87.     Figure 2 shows the corresponding structure when the second supply line is coupled

to a dummy column. The specification explains that “transistor 54 is used to couple conductor 37



                                                  30
       Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 33 of 34




to conductor 29” and this transistor becomes conductive “during the write operation.” Id. at 4:15-

39.

       88.     Figure 2 shows the corresponding structure when the second supply line is coupled

to a dummy row rather than a dummy column. The specification explains that transistor 94, when

a dummy row is used instead of a dummy column. Id. at 5:66-6:3, 6:36-46.

       89.     VLSI broadly asserts that the corresponding structure is a “switching circuit.” The

specification does not describe a structure for such a circuit.

       H.      Disputed Term: “decoupling means for decoupling the first power supply
               line from the second line of memory cells during the write operation for the
               second line of memory cells” (claim 17)

       90.     I understand that the parties agree that this term should be construed as a means-

plus-function term and agree that the function is “decoupling the first power supply line from the

second line of memory cells during the write operation for the second line of memory cells.”

       91.     I understand that Intel contends that the ’485 specification does not disclose any

corresponding structure for this term. I further understand that VLSI asserts that the corresponding

structure is “a switching circuit, or equivalents thereof.”

       92.     At the time of the ’485 patent’s filing and continuing through today, a person of

ordinary skill in the art would understand that the specification of the ’485 patent discloses no

structure for decoupling the first power supply line from the second line of memory cells. The

specification does not disclose any examples where the first power supply line and second line of

memory are coupled together. Instead, the first line of memory cells is coupled to the first power

supply line, and the second line of memory is coupled to the second power supply line. ’485

patent at Abstract. There accordingly is no need to decouple the first power supply line from the

second line of memory cells because they are never coupled in the first place, and the specification

does not disclose a structure for accomplishing this. A person of ordinary skill in the art would


                                                  31
Case 1:19-cv-00977-ADA Document 82-7 Filed 10/30/19 Page 34 of 34
